     Case 3:11-cv-01703-MPS Document 370 Filed 01/30/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


CHRISTINA ALEXANDER, et al.,

                Plaintiffs,
                                                   Case No.: 3:11-cv-1703-MPS
    v.

ALEX M. AZAR II, Secretary of Health and
Human Services,

                Defendant.



                 DEFENDANT’S MOTION TO DISMISS THE CASE
                 FOR LACK OF SUBJECT MATTER JURISDICTION

         PLEASE TAKE NOTICE that upon the accompanying memorandum of law dated

January 30, 2019, and all prior proceedings herein, defendant Alex M. Azar II, Secretary of

Health and Human Services (“Defendant”), by his undersigned counsel, hereby moves to

dismiss this case for lack of subject matter jurisdiction pursuant to Rule 12(h)(3) of the Federal

Rules of Civil Procedure.

         Pursuant to Local Civil Rule 7(a)(2), Plaintiffs’ opposition to Defendant’s motion to

dismiss the case for lack of subject matter jurisdiction must be filed by February 20, 2019.
    Case 3:11-cv-01703-MPS Document 370 Filed 01/30/19 Page 2 of 3



Dated: January 30, 2019            Respectfully submitted,

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  JOHN DURHAM
                                  United States Attorney

                                  MICHELLE R. BENNETT
                                  Assistant Branch Director

                                  /s/ Elizabeth Tulis
                                  ELIZABETH TULIS
                                  KELLEY HAUSER
                                  JASON LEE
                                  Trial Attorneys
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, NW
                                  Washington, D.C. 20005
                                  (202) 514-9237
                                  elizabeth.tulis@usdoj.gov

                                  Counsel for Defendant
            Case 3:11-cv-01703-MPS Document 370 Filed 01/30/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 30, 2019, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of electronic filing to the

parties.


                                               /s/ Elizabeth Tulis
                                               ELIZABETH TULIS
